Exhibit 10.354

THE CHARLES SCHWAB CORPORATION

[2004 STOCK INCENTIVE PLAN]

NOTICE OF NONQUALIFIED STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of The
Charles Schwab Corporation (“Schwab”) under the Charles Schwab Corporation [2004
Stock Incentive Plan] (the “Plan”). A stock option represents the right to
purchase shares of Schwab common stock at a fixed price, called the exercise
price, within a certain period of time. Your option is granted subject to the
following terms:

 

Name of Recipient:   

Total Number of

Shares Granted:

   Exercise Price Per Share:    Grant Date:    Expiration Date:    Vesting
Schedule   

So long as you remain employed in good standing by Schwab or its subsidiaries
and subject to the terms of the Nonqualified Stock Option Agreement, you will
acquire the right to exercise this option (become “vested” in this option) on
the following dates and in the following amounts:

   Number of Shares on Vesting Date:

You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Nonqualified Stock Option Agreement, both of
which are made a part of this notice. Please review the Nonqualified Stock
Option Agreement and the Plan carefully, as they explain the terms and
conditions of this option. You agree that Schwab may deliver electronically all
documents relating to the Plan or this option (including, without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that Schwab is required to deliver to its stockholders.

 

1



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

[2004 STOCK INCENTIVE PLAN]

NONQUALIFIED STOCK OPTION AGREEMENT

 

Tax Treatment   

This option is a nonqualified stock option and is not intended to qualify as an
incentive stock option under federal tax laws.

Vesting   

Subject to the provisions of this Agreement, this option becomes vested in
installments as described in the Notice of Nonqualified Stock Option Grant.

Accelerated Vesting   

This option will become fully exercisable if your service with Schwab and its
subsidiaries terminates on account of your death or disability.

 

This option will become fully exercisable if your service with Schwab and its
subsidiaries terminates on account of your retirement as defined below.

 

If, prior to the date your service terminates, Schwab is subject to a “change in
control” (as defined in the Plan document), this option will become fully
exercisable immediately preceding the change in control. If Schwab’s
Compensation Committee (or its delegate) (the “Compensation Committee”)
determines that a change in control is likely to occur, Schwab will advise you
and this option will become fully exercisable as of the date 10 days prior to
the anticipated date of the change in control.

Definition of Disability   

For all purposes of this Agreement, “disability” means that you have a
disability such that you have been determined to be eligible for benefits under
Schwab’s long-term disability plan or if you are not covered by Schwab’s
long-term disability plan, you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which has lasted, or can be expected to last, for a continuous period of not
less than 12 months or which can be expected to result in death as determined by
Schwab in its sole discretion.

Definition of Retirement   

For all purposes of this Agreement, “retirement” will mean any termination of
employment with Schwab and its subsidiaries for any reason other than death at
any time after you attain age 55, but only if, at the time of your termination,
you have been credited with at least 10 years of service.

 

The phrase “years of service” above has the same meaning given to it under the
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).

 

1



--------------------------------------------------------------------------------

Exercise Procedures  

You or your representative may exercise this option by following the procedures
prescribed by Schwab. If this option is being exercised by your representative,
your representative must furnish proof satisfactory to Schwab of your
representative’s right to exercise this option. After completing the prescribed
procedures, Schwab will cause to be issued the shares purchased, which will be
registered in the name of the person exercising this option.

Forms of Payment  

When you submit your notice of exercise, you must pay the option exercise price
for the shares you are purchasing. Payment may be made in one of the following
forms:

 

  •       

Cash in your Schwab brokerage account in an amount sufficient to cover the
option exercise price of the shares and the required tax withholding. (This
exercise method is sometimes referred to as “Exercise and Hold”).

  •       

Shares of Schwab stock that are surrendered to Schwab. These shares will be
valued at their fair market value on the date when the new shares are purchased.
(This exercise method is sometimes referred to as a “Stock Swap.”)

  •       

By delivery (in a manner prescribed by Schwab) of an irrevocable direction to
Charles Schwab & Co., Inc. to sell shares of Schwab stock (including shares to
be issued upon exercise of this option) and to deliver all or part of the sale
proceeds to Schwab in payment of all or part of the exercise price. (This
exercise method is sometimes referred to as “Exercise and Sell” or “Sell to
Cover.”)

Term  

This option expires no later than the Expiration Date specified in the Notice of
Nonqualified Stock Option Grant but may expire earlier upon your termination of
service, as described below.

Termination of Service  

This option will expire on the date three months following the date of your
termination of employment with Schwab and its subsidiaries for any reason other
than on account of death, disability or retirement. The terms “disability” and
“retirement” are defined above.

 

If you cease to be an employee of Schwab and its subsidiaries by reason of your
disability or death, then this option will expire on the first anniversary of
the date of your death or disability.

 

If you cease to be an employee of Schwab and its subsidiaries by reason of your
retirement and have been credited with at least 10 years of service, then this
option will expire on the fifth anniversary of the date of your termination. If
you cease to be an employee of Schwab and its subsidiaries by reason of your
retirement and have been credited with at least 15 years of service, then this
option will expire on the Expiration Date specified in the Notice of
Nonqualified Stock

 

2



--------------------------------------------------------------------------------

  

Option Grant.

Effect of Entitlement to Severance   

If you are entitled to severance benefits under The Charles Schwab Severance Pay
Plan (or any successor plan), then vesting of this option shall be determined
under the terms of that plan.

Cancellation of Options   

To the fullest extent permitted by applicable laws, this option will immediately
be cancelled and expire in the event that Schwab terminates your employment on
account of conduct contrary to the best interests of Schwab, including, without
limitation, conduct constituting a violation of law or Schwab policy, fraud,
theft, conflict of interest, dishonesty or harassment. The determination whether
your employment has been terminated on account of conduct inimical to the best
interests of Schwab shall be made by Schwab in its sole discretion.

Withholding Taxes and Stock Withholding   

You will not be allowed to exercise this option unless you make arrangements
acceptable to Schwab to pay any applicable withholding of income and employment
taxes that may be due as a result of the option exercise. These arrangements may
include without limitation withholding shares of Schwab stock that otherwise
would be issued to you when you exercise this option.

Restrictions on Exercise and Issuance or Transfer of Shares   

You cannot exercise this option and no shares of Schwab stock may be issued
under this option if the issuance of shares at that time would violate any
applicable law, regulation or rule. Schwab may impose restrictions upon the
sale, pledge or other transfer of shares (including the placement of appropriate
legends on stock certificates) if, in the judgment of Schwab and its counsel,
such restrictions are necessary or desirable to comply with applicable law,
regulations or rules.

Stockholder Rights   

You, or your estate or heirs, have no rights as a stockholder of Schwab until
you have exercised this option by giving the required notice to Schwab and
paying the exercise price. No adjustments are made for dividends or other rights
if the applicable record date occurs before you exercise this option, except as
described in the Plan.

No Right to Employment   

Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, consultant or director of Schwab and its subsidiaries
for any specific duration or at all.

Transfer of Option   

In general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid.

  

You may dispose of this option in your will or in a beneficiary designation. You
may designate one or more beneficiaries by filing a beneficiary designation
form. You may change your beneficiary designation by filing a new form with
Schwab at any time prior to your

 

3



--------------------------------------------------------------------------------

  

death. If you do not designate a beneficiary or if your designated beneficiary
predeceases you, then your options will be exercisable by your estate.

 

Schwab may, in its sole discretion, allow you to transfer this option under a
domestic relations order in settlement of marital or domestic property rights.
In order to transfer this option, you and the transferee(s) must execute the
forms prescribed by Schwab, which include the consent of the transferee(s) to be
bound by this Agreement.

Limitation on Payments   

If a payment from the Plan would constitute an excess parachute payment or if
there have been certain securities law violations, then your grant may be
reduced or cancelled and you may be required to disgorge any profit that you
have realized from your grant.

 

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under the Internal Revenue Code of
1986, as amended (the “Code”), such payment will be reduced, as described below.
Generally, someone is a “disqualified individual” under section 280G if he or
she is (a) an officer of Schwab, (b) a member of the group consisting of the
highest paid 1% of the employees of Schwab or, if less, the highest paid 250
employees of Schwab, or (c) a 1% stockholder of Schwab. For purposes of the
section on “Limitation on Payments,” the term “Schwab” will include affiliated
corporations to the extent determined by the Auditors in accordance with section
280G(d)(5) of the Code.

 

In the event that the independent auditors most recently selected by the Schwab
Board of Directors (the “Auditors”) determine that any payment or transfer in
the nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment”), would be nondeductible for federal income tax purposes because of
the provisions concerning “excess parachute payments” in section 280G of the
Code, then the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount; provided, however, that the Compensation
Committee may specify in writing that the grant will not be so reduced and will
not be subject to reduction under this section.

 

For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.

 

If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation and of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long

 

4



--------------------------------------------------------------------------------

  

as after such election, the aggregate present value of the Payments equals the
Reduced Amount, and your election is consistent with any mandatory eliminations
or reductions that apply under other agreements or the Plan). You will advise
Schwab in writing of your election within 10 days of receipt of the notice. If
you do not make such an election within the 10-day period, then Schwab may elect
which and how much of the Payments will be eliminated or reduced (as long as
after such election the aggregate present value of the Payments equals the
Reduced Amount). Schwab will notify you promptly of its election. Present value
will be determined in accordance with section 280G(d)(4) of the Code. The
Auditors’ determinations will be binding upon you and Schwab and will be made
within 60 days of the date when a Payment becomes payable or transferable.

 

As promptly as practicable following these determination and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan, and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.

 

As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab which should not have been made (an “Overpayment”)
or that additional Payments which will not have been made by Schwab could have
been made (an “Underpayment”), consistent in each case with the calculation of
the Reduced Amount. In the event that the Auditors, based upon the assertion of
a deficiency by the Internal Revenue Service against you or Schwab which the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, such Overpayment will be treated for all purposes as
a loan to you which you will repay to Schwab on demand, together with interest
at the applicable federal rate provided in section 7872(f)(2) of the Code.
However, no amount will be payable by you to Schwab if and to the extent that
such payment would not reduce the amount which is subject to taxation under
section 4999 of the Code. In the event that the Auditors determine that an
Underpayment has occurred, such Underpayment will promptly be paid or
transferred by Schwab to or for your benefit, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code.

Plan Administration   

The Plan Administrator has discretionary authority to make all determinations
related to this option and to construe the terms of the Plan, the Notice of
Nonqualified Stock Option Grant and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons, and they are entitled
to deference upon any review.

Adjustments   

In the event of a stock split, a stock dividend or a similar change in

 

5



--------------------------------------------------------------------------------

    

Schwab stock, the Compensation Committee, in its discretion, may adjust the
number of
shares covered by this option and the exercise price per share.

Severability   

In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Notice of Nonqualified Stock Option Grant and the Plan constitute
the entire understanding between you and Schwab regarding this option. Any prior
agreements, commitments or negotiations concerning this option are superseded.
This Agreement may be amended only by another written agreement approved by the
Compensation Committee and signed by both parties. If there is any inconsistency
or conflict between any provision of this Agreement and the Plan, the terms of
the Plan will control. Nothing in this Agreement gives you the ability to
negotiate or change the key terms and conditions described above, in the Notice
of Nonqualified Stock Option Grant and in the Plan.

BY ACCEPTING THIS OPTION GRANT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

6